Exhibit FORM OF RESTRICTED STOCK AWARD AGREEMENT pursuant to the SOLUTIA INC.2-TERM INCENTIVE PLAN Participant: Grant Date: Number of Shares of Restricted Stock Granted: THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date specified above, is entered into by and between Solutia Inc., a company organized in the State of Delaware(the “Company”), and the Participant specified above, pursuant to the Solutia Inc. 2007 Management Long-Term Incentive Plan, as in effect and as amended from time to time (the “Plan”). WHEREAS, it has been determined under the Plan the Company will grant the shares of Restricted Stock provided herein to the Participant; NOW, THEREFORE, in consideration of the mutual covenants and promises hereinafter set forth and for other good and valuable consideration, the parties hereto hereby mutually covenant and agree as follows: 1.Incorporation By Reference; Plan Document Receipt.This Agreement is subject in all respects to the terms and provisions of the Plan (including, without limitation, any amendments thereto adopted at any time and from time to time unless such amendments are expressly intended not to apply to the award provided hereunder), all of which terms and provisions are made a part of and incorporated in this Agreement as if they were expressly set forth herein.Any capitalized term not defined in this Agreement shall have the same meaning as is ascribed thereto in the Plan.The Participant hereby acknowledges receipt of a true copy of the Plan and that the Participant has read the Plan carefully and fully understands its content.In the event of a conflict between the terms of this Agreement and the terms of the Plan, the terms of the Plan shall control. 2.Grant of Restricted Stock Award.The Company hereby grants to the Participant, as of the Grant Date specified above, the number of shares of Restricted Stock specified above.Except as otherwise provided by Section 11.12 of the Plan, the Participant agrees and understands that nothing contained in this Agreement provides, or is intended to provide, the Participant with any protection against potential future dilution of the Participant’s stockholder interest in the Company for any reason. 3.Vesting. 3.1Except as otherwise provided in this Section 3, the Restricted Stock subject to this grant shall become unrestricted and vested on [to be provided] of the Grant Date specified above, provided the Participant is then employed by the Company and/or one of its Subsidiaries or Affiliates. 3.2Except as otherwise provided in this Section 3, if the Participant’s employment with the Company and/or its Subsidiaries or Affiliates terminates for any reason prior to the vesting of the Restricted Stock awarded under this Agreement, such unvested Restricted Stock shall immediately be cancelled and the Participant (and the Participant’s estate, designated beneficiary or other legal representative) shall forfeit any rights or interests in and with respect to any such shares of Restricted Stock. 3.3 If the Participant’s employment with the Company and/or its Subsidiaries or Affiliates terminates due to the Participant’s Disability the Restricted Stock shall continue to vest on a regular schedule during the period of Disability regardless of a termination event.For purposes of this Agreement, “Disability,” if the Participant is a party to an employment agreement, shall have the same meaning as in such employment agreement, otherwise, “Disability” shall mean any physical or mental disability which is determined to be total and permanent by a doctor selected in good faith by the Company or the relevant
